*305On Application nor Rehearing.
Fenner, J.
The brief for rehearing entirely misconstrues our original opinion in assuming that we heid that Act No. 5 of 1870 operates as a bar to judicial enforcement, by mandamus and other appropriate remedies, of the performance of specific duties imposed by subsequent legislation upon the city of New Orleans, its Common' Council, or any of its officers. The. contrary has been too frequently affirmed by this Court to be longer a subject of controversy. State ex rel. Canal Co. vs. Pilsbury, 30 Ann. 129, 708; State ex rel. De Leon vs. City, 34 Ann. 480; State ex rel. Klein vs. City, 35 Ann. 78-1; State ex rel. Marchand vs. City, 37 Ann. 19; State ex rel. Bauman vs. City, 38 Ann. 43.
The city would indeed be an imperium in imperio if she were thus-emancipated from judicial power to compel her to obey the specific mandates of her sovereign and creator, the State. We cited the Act of 1870 as barring the remedy of mandamus, except to enforce some-particular specific duty imposed by a' valid, subsisting law of the State, for the purpose of eliminating all questions except the single one whether the. laws relied upon by relator did impose upon the defendants the particular duties set- forth in the petition and of which the mandamus was invoked to compel the performance. We held that the said laws did not create such duties, and, therefore, the petition set fortli no cause of action.
We do not hesitate, however, to say that relator’s construction of Act 109 of 1886 is entirely incorrect in every respect.
That act was one amending section 66 of the city charter, and must be construed in connection with the other section of that instrument. Sections 64, 65 and 66 (as amended) read together as follows:
“REVENUE AND EXPENSES.”
“ Sec. 64. That the council shall, once in twelve months, before fixing and deciding upon the amount of taxes and licenses to he assessed for the ensuing year, cause to be made out a detailed estimate, exhibiting the various items of liability and expenditures including the requisite amount for all expenses during said year, and shall cause the same to he published for at least ten days in the official journal of the city, and such rate of taxation as provided by law, on every hundred dollars of valuation, shall thereafter be fixed and assessed as, together with other revenues of the city, maybe necessary to meet said estimated liabilities and expenditures. The adoption of said del ailed estimates shall he considered as the appropriation of the *306amount therein stated, and the comptroller shall not audit nor shall the treasurer draw or sign any checks upon the fiscal agent therefor of any claims, unless an appropriation therefor has been duly made in accordance with this act.
“ Sec. 65. The council, in fixing- the budget of revenue and expenses, as herein provided for, shall not consider and adopt as á revenue miscellaneous or contingent resources, and affix thereto either an arbitrary Or nominal value or‘amount; but, whenever' such resources are considered and adopted, they shall be estimated on á real and substantial basis, giving the source whence to be derived; a specific sum to be received from each item thereof and no more. The council -is hereby prohibited from estimating for expenditures to be derived from any uncertain or indefinite source, cause or circumstance ; but the council shall, by proper ordinances, provide for the receipt and disbursements of any sums of money, interests, rights or credits that may accrue to the corporation by behest, grant or any cause whatever; and all such sums, rights, interests or credits só received, shall be and-are hereby appropriated' for the purpose of public works and improvements, the manner and details of such appropriations to be ordered by the council.
“Sec. 66. The council shall not, under'any pretext whatever, appropriate any funds for the government of the corporation to the full extent of the revenues, but shall reserve twentj* per cent of said revenues, which reserve, and all sums, rights-, interests and credits received from miscellaneous or contingent sources shall be appropriated by the council for the purpose of permanent-public improvement, as herein provided for.”
It is so evident to our minds that the term revenues, as used in Sec. 66, means the revenue fixed in the budget, or the budget estimates of revenues, that exegesis is difficult.
All three sections refer exclusively to the formation of the budget, which is the fixing in advance the modus vivendi of the city for the ensuing year, by a careful estimate of the expenditures and revenues. The Council is first required to make an estimate of expenditures, and, but for Sec. 6'6, it would not be allowed to levy a greater rate of taxation than would be necessary, with other revenues, to provide for said estimated expenditures. But Sec. 66 authorizes the raising of a revenue 20 per cent beyond the estimated expenses, and devotes the surplus as a reserve fund to be appropriated to public works and improvements. Hence, the city is authorized and is bound to estimate and to provide .a revenue, 80 per cent of which, no more or no less, *307is equal to lier estimated expenditures, and this 80per cent is irrevocably appropriated to these expenses. .How would the city comply with these mathematical requirements if, as relator contends, she is1 authorized and' required to- appropriate 80 per ceu-t, not ‘Of her estimated'revenues, but of the revenues which sliallbe thereafter actually collected? How can she tell in advance what deficiency may result in the collection of her revenues? How is she to adjust her estimate of expenses and her corresponding provision of revenue in exact proportion or equality to an unknown quantity? The law did not contemplate or require any such impossibilities. It is plain the city must place on her budget, in exact figures, the liabilities and expenditures, and these must be just 80 per cent of the sum designated in amended Sec. 66 as “revenues.” Unless some mathematical process can be invented'whereby to calculate a percentage of an unascertained sum, relator’s construction is impracticable, and we must treat the elision of the word “ estimated ” before “ revenues,” as used in previous statutes, as the simple correction of an useless tautology.
Rehearing refused.